Motion Granted and Order filed January 27, 2022.




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00442-CR
                                ____________

                         JAMES JOHNSON, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 182nd District Court
                              Harris County, Texas
                         Trial Court Cause No. 1593722


                                    ORDER

       Appellant is represented by appointed counsel, Nicole Deborde. Appellant’s
brief was originally due October 27, 2021. We have granted a total of 90 days to
file appellant’s brief until January 24, 2022. When we granted the last extension,
we noted that no further extensions would be granted absent exceptional
circumstances. On January 20, 2022, appellant filed a motion for extension of time
to file the brief.
      The motion is granted, and we order Nicole Deborde to file a brief with the
clerk of this court on or before February 23, 2022. If counsel does not timely file
appellant’s brief as ordered, the court may issue an order abating the appeal and
directing the trial court to conduct a hearing to determine the reason for the failure
to file the brief and the consideration of sanctions, appointment of new counsel, or
other appropriate relief.



                                   PER CURIAM




Panel consists of Justices Jewell, Bourliot, and Poissant.